PER CURIAM.
Appellant seeks review of the circuit court’s December 9, 2016, Order Denying Motion to Correct Sentencing Error, which treated appellant’s motion as seeking relief pursuant to Florida Rule of Criminal Procedure 3.800(a). Because appellant’s direct appeal of judgment and sentence is pending,1 the trial court was without jurisdiction to rule on appellant’s motion. See Buckhalter v. State, 168 So.3d 348 (Fla. 1st DCA2015).
Accordingly, we quash the order denying appellant’s motion.
ORDER QUASHED.
ROBERTS, C. J., LEWIS and WINSOR, JJ., CONCUR.

. The trial court concluded that no appeal was pending at the time appellant filed the motion to correct sentencing error because appellant's pro se appeal, proceeding under case number 1D16-3666, was dismissed by the Court on October 20, 2016. However, the appeal of appellant's judgment and sentence remains pending in case number 1D16-3432.